HUSPENI, Judge,
dissenting.
I respectfully dissent and would reverse the trial court.
The majority notes that “[tjhere is absolutely no basis for the court’s determination in finding 7 that appellant had reported an incestuous relationship between A.C. and T.C. to her priest.” It concludes that, because of. that erroneous finding, it must “closely scrutinize the determination of the trial court in this matter.” I agree. I do not agree, though, that the trial court’s determination can withstand that close scrutiny.
The involvement of A.C. and T.C. in incestuous behavior is a tragic circumstance. However, Minn.Stat. § 260.015, subd. 6(d), addresses not those traumatic events which might occur in the life of a child, but instead addresses the ability of a parent to properly meet the needs of that child.
A finding of dependency must be supported by clear and convincing evidence. Minn.R.Juv.Ct.P. 59.05. The record before this court on appeal indicates that appellant *618mother promptly reported sexual abuse of A.C. and promptly sought professional assistance in connection with that abuse. The record simply does not support by any evidence, much less clear and convincing evidence, the one conclusion that would support a dependency finding here: that mother, aware of sexual abuse of and sexual activity between her children, allowed such abuse to go unreported and unchecked.